DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claims 1 and 15 (see line 2 and line 5) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Li (IEEE transation on Magnetics, 2014, Vol 50, 2105403, provided in IDS filed 10/25/2019) teaches (Page 1, Experimental Details) a powder mixture comprising powder from recycled Nd-Fe-B magnet and powder of special alloy (SA) with 0-3.0 wt% of SA alloy. Demagnetization of waste Nd-Fe-B magnet prior to recycling is well-known to one of ordinary skill in the art. Li discloses (Table 1, SA alloy) that the SA alloy contains 12.32 wt% Nd, 51.45 wt% Dy, 2.34 wt% Fe, 7.49 wt% Cu, and 26.4 wt% Co, which converts toe. 8.5at% Nd, 31.4 at% Dy, 4.2 at% Fe, 11.7 at% Cu, and 44.2 at% Co.
Kato (US 2010/0040501, IDS dated 10/25/2019, hereinafter “Kato et al.”). teaches a method for making sintered R-T-B magnet ([0011] to [0019]). Kato discloses that the method comprises mixing the R-T-B powder with an high R alloy powder and the high R alloy powder comprises 26-70 wt% R, 0.3-30 wt% Co, 0.03-5.0 wt% Cu, 0.03-0.3 wt% Al and the balance being Fe ([0011] to [0019]; [0071]).
Nakamura (US 8,231,740) teaches (Col 4, Ln 50-67) a grain boundary diffusion alloy having composition RaTbMcAdHe, 15≤a≤89, 0.1≤c≤15, 0≤d≤30, e can be zero and b is the balance; R is preferably at least 40 at% of at least one selected from Pr, Nd, Tb and Dy (Col 5, Ln 14-18); T is Fe and Co with Fe content preferably 30-70 at% of T (Col 5, Ln 20-25); M is at least one selected from the group consisting of Al, Cu etc (Col 4, Ln 55-60).
However, none of the arts teaches a grain boundary composition represented by the formula Nd8.5-12.5Dy35-45Co32-41Cu3-6.5Fe1.5-5 as recited in claim 1 and that an additive 8.5-12.5Dy35-45Co32-41Cu3-6.5Fe1.5-5 as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/XIAOWEI SU/Primary Examiner, Art Unit 1733